Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/084,397 filed on 09/12/2018 which is a 371 of PCT/US17/22040 filed on 03/13/2017 which claims priority benefit of US Provisionals 62/497,097 filed on 11/07/2016 and 62/308,417 filed on 03/15/2016.
Election/Restrictions
Applicant’s election of the species of (i) “AcrIIC3Nme” (e.g., per claim 3), (ii) AcrIIC3 (e.g. per claim 5), and “a Neisseria meningitidis Cas9 protein” (e.g., per claim 6) in the reply filed on 11/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are pending and examined.
Information Disclosure Statement
The IDS filed on 01/31/2019 has been considered by the examiner.
Sequence Compliance
	The instant specification is missing the required separate paragraph containing an Incorporation by Reference statement pertaining to the Sequence Listing.  Appropriate correction is required in response to this office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/308,417 filed on 03/15/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the claim elements Haemophilus influenzae (per claim 6) and dNmeCas9 (per claim 10), and “wherein said Acr protein comprises at least a portion of an amino acid sequence selected from the group consisting of AcrIIClBoe, AcrIIC1Nme, AcrIIC2Nme, AcrIIC3Nme, AcrIIC4Hpa, and AcrIIC5Smu” (per claim 3) are not found in the ‘417 Provisional.
Accordingly, present claims 3, 6, and 10 receive priority to US 62/497,097 filed on 11/07/2016.
Present claims 1-2, 4-5, and 7-9 receive priority to 03/15/2016.

Claim interpretation
	The instant specification states that the term “Acr2-Nm is interchangeable with AcrIIC2Nme” (e.g., para 0012) and that this is a type of Type II-C anti-CRISPR (Acr) protein.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claim(s) recite(s) a Type II-C anti-CRISPR (Acr) protein which is a naturally occurring wild-type protein as evidenced by the instant specification (e.g., para 0091-0092).  Further, the claims recite a composition of the “AcrIIC3Nme” (an Acr found in Neisseria meningitidis with a Cas9 from Neisseria meningitides.  Further, the instant specification discloses naturally occurring orthologs of Type II-C anti-CRISPR (Acr) protein which reads on “mutated” protein absent evidence to the contrary.   Thus the composition of an AcrIIC3Nme and a Cas9 from Neisseria meningitides is a naturally occurring combination.  Further, the elements of dependent claims which refer to size and having at least a portion of an amino acid sequence AcrIIC1Nme does not distinguish the Arc from wild-type protein.  Further, per the limitation of claim 5 of a Type II-C Cas9 protein comprising a binding site and a Type II-C anti-CRISPR (Acr) protein, wherein said Acr protein binds with specific affinity to said binding site, it is evidenced in the instant specification that these Neisseria meningitides (e.g., para 0091-0092, 0094).  Further, claim 4 is drawn to a Type II-C anti-CRISPR (Acr) protein wherein said protein is less than approximately 14 kDa which is also the size of a naturally occurring Type II-C anti-CRISPR (Acr) protein as evidenced by the instant specification (e.g. page 30).  Note that as shown in the instant specification, an exemplary Type II-C anti-CRISPR protein, AcrIIC3Nme, is less than approximately 14 kDa (e.g., instant SEQ ID NO: 6 having 123 amino acids).  A single amino acid is 110 Da and thus the instant SEQ ID NO: 6 would be about 13.5 kDa. 
This judicial exception is not integrated into a practical application because, the claim recites a wild-type Arc protein with an additional element of a second type of wild-type protein, being a Cas protein.  As these are described in the instant specification as naturally occurring together in a Neisseria meningitides it is considered that this judicial exception is not integrated into a practical application.  Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  
See the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5-10 are drawn to a composition comprising a Type II-C Cas9 protein comprising a binding site and a Type II-C anti-CRISPR (Acr) protein, wherein said Acr protein binds with specific affinity to said binding site.  Thus, as presently written, claims 5-10 required the critically essential element of a binding site of a Type II-C Cas9 protein and a Type II-C anti-CRISPR protein with the functional requirement of specific binding affinity.  The instant specification provides supports for some exemplary Type II-C Cas9 proteins (e.g., SEQ ID NO:4 and 6); however it is considered that the specification does not show a representative set of structures of a Type II-C Cas9 protein comprising a binding site and a Type II-C anti-CRISPR (Acr) protein wherein said Acr protein binds specific affinity to said binding site so that one of ordinary skill in the art would be able to envision whether a given Type II-C Cas9 protein comprising a binding site and a Type II-C anti-CRISPR (Acr) protein would possess the required functional property of specific binding affinity.  Further, the state of the art before the effective filing date of the presently claimed invention lacks sufficient support for the claimed genus of combination of structures (i.e., amino acid sequences) which would be representative of the claimed genus and would possess the required function of such specific binding affinity.  The complexity of predicting whether any given amino acid protein binding site (per claim 7) or any genus of protein binding site encompassing other than amino acid (e.g., claims 5-6, and 8-10 of the genus of Type II-C Cas9 proteins would possess the functional property of binding with specific affinity to any given Type II-C anti-CRISPR Nme protein (e.g., claims 6 and 10) or any given Type II-C anti-CRISPR protein (e.g., claims 5 and 7-9), where the anti-CRISPR protein includes variants (e.g., claim 8)  and nuclease null variants (e.g., claims 9-10) is shown in the reference of Bondy-Denomy et al entitled “Multiple mechanisms for CRISPR-Cas inhibition by anti-CRISPR proteins” (Nature 2015, IDS reference).  Note that this Bondy-Denomy et al reference discloses Type I anti-CRISPR proteins but does not disclose Type II-C anti-CRISPR proteins.
Conclusion
No claims allowed.
Pertinent art: 

The Pawlick Dissertation (2016) is not considered prior art because it is either post-filing or within a year of the effective filing date of the presently claimed invention and is by a joint inventor of the presently claimed invention.  
The US-20140357523-A1 document to Zeiner et al is cited in the IPER however this document does not explicitly disclose a Type II-C anti-CRISPR (Acr) protein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636